Citation Nr: 1010031	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  04-17 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to service connection for diabetes mellitus.

2. Entitlement to service connection for erectile 
dysfunction, secondary to diabetes mellitus.

3. Entitlement to service connection for urinary frequency, 
secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
January 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the benefits sought on 
appeal.

The Veteran presented testimony before the Board in July 
2006.  The transcript has been associated with the claims 
folder.

The matter was previously before the Board in October 2007 
and remanded for further development and adjudication.  

The claims have been returned to the Board; however, they are 
still not ready for appellate disposition.  Therefore, the 
appeal is once again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.

The Veteran submitted additional evidence to the Board after 
the September 2009 supplemental statement of the case (SSOC) 
was issued.  The Veteran waived initial RO adjudication of 
the newly submitted evidence and as such, it was utilized in 
preparing the Remand below.  38 C.F.R. § 20.1304(c).




REMAND

As noted in the Introduction, the matter was previously 
before the Board in October 2007.  At that time, the Board 
determined that additional notice and evidentiary development 
was necessary.  As the remand orders of the Board were not 
complied with, further remand is mandated due to the RO's 
failure to follow the directives in the Board's remand.  
Stegall v. West, 11 Vet. App. 268 (1998). 

In this regard, the RO was instructed to follow VA's 
Adjudication Procedure Manual, M21-1MR, Part VI, Subpart ii, 
2.C.10n, to determine whether the Veteran was exposed to 
herbicides in vicinity other than Vietnam or along the 
demilitarized zone (DMZ) in Korea.  The RO was directed to 
send a detailed statement of the Veteran's claimed herbicide 
exposure to the Compensation and Pension (C&P) Service via e-
mail and request a review of DoD's inventory of herbicide 
operations to determine whether herbicides were used or 
tested as the Veteran alleged.   If such review did not 
confirm the exposure, a request was then to be sent to the 
U.S. Army and Joint Services Research Center (JSRRC) for 
verification.  

The RO confirmed that the Veteran had no record of exposure 
to herbicides from the National Personnel Records Center 
(NPRC).  The RO also obtained a copy of Fast Letter 09-20, 
Developing for Evidence of Herbicide Exposure in Haas Related 
Claims from Veterans with Thailand Service during the Vietnam 
Era, and Memorandum for the Record regarding herbicide use in 
Thailand during the Vietnam Era. 

The Memorandum for the Record specifically instructs the RO 
that if Compensation and Pension Service cannot provide any 
additional evidence beyond that described in the Memorandum, 
which it hasn't in the instant claim, and unless the claim is 
inherently incredible, clearly lacks merit, or there is no 
reasonable possibility that further VA assistance would 
substantiate the claim, the RO should send a request to JSRRC 
for any information to attempt corroboration of the Veteran's 
claimed exposure to herbicides.

In the instant case, the Veteran alleges that he has diabetes 
mellitus, as well as erectile dysfunction and urinary 
frequency secondary thereto, due to exposure to herbicides, 
including Agent Orange, during his service in Thailand from 
December 2, 1966, to November 24, 1967.   Specifically, he 
argues this exposure took place while stationed in the Air 
Force as a Material Facilities Specialist at Ubon Airfield in 
Thailand.  He maintains his job in the flight line tool crib 
involved servicing planes that sprayed Agent Orange.  During 
his Board hearing, the Veteran further alleged that he 
witnessed the storage of herbicide drums on his Air Base.   
His representative argued that the Veteran's base was sprayed 
with toxic chemicals, to include commercial insecticides and 
non-tactical herbicides, to control mosquitos and defoliate 
the base.  The Veteran has submitted various articles 
alleging that herbicides, including Agents Orange, Purple, 
and Blue, or its contaminants, were used in and around the 
Ubon Airfield in Thailand.  A September 2009 VA examiner 
opined the Veteran's "definite exposure to chemical spray 
while he was in Thailand...would predispose [him] to diabetes 
mellitus." 

The Board has no reason to find the Veteran's accounts 
inherently incredible at this juncture.  While Compensation 
and Pension Service have been unable to provide any 
additional evidence beyond that described in the Memorandum, 
the Board cannot say the same of JSRRC, since there have been 
no attempts to corroborate the Veteran's claimed exposure to 
herbicides with them.  This must be undertaken prior to any 
further adjudication of the claims and in order to follow the 
procedures prescribed in M21-1MR.

Should the Veteran's herbicide exposure be verified, the RO 
should obtain an addendum opinion from the examiner who 
rendered the September 16, 2009, VA medical report, if 
available.  The examiner will be instructed to answer the 
specific questions set forth in the numbered paragraphs 
below.  

Accordingly, this case must again be remanded to effectuate 
the evidentiary development necessary to fully and fairly 
adjudicate the Veteran's claims.  The RO/AMC is directed to 
the specific development instructions delineated in the 
numbered paragraphs below.  

1.  The AMC/RO should comply with the 
evidentiary development noted in M21-1MR, 
Part IV, Subpart ii, Chapter 2, Section 
C, para. 10(n), by providing a detailed 
statement of the Veteran's alleged 
herbicide exposure to JSRRC for 
verification as to whether the Veteran 
was exposed to herbicides, including 
tactical herbicides like Agent Orange, 
commercial pesticides used for mosquito 
eradication or other pest control, and/or 
non-tactical herbicides to defoliate 
around Ubon Airfield, as alleged during 
his period of service in Thailand from 
December 2, 1966, to November 24, 1967.

2.  If the above efforts verify any 
exposure to tactical or non-tactical 
herbicides and/or commercial pesticides, 
the RO should obtain an addendum opinion 
from the examiner who conducted the 
September 16, 2009, VA examination, if 
possible.  Prior to rendering the 
addendum opinion, the examiner should be 
provided a statement as to the verified 
type of exposure the Veteran had in 
Thailand.  Thereafter, the examiner 
should render an opinion as to whether it 
is at least as likely as not that the 
Veteran's diabetes mellitus was related 
to such verified exposure.  The examiner 
must also indicate whether it is at least 
as likely as not that any currently 
diagnosed erectile dysfunction and 
urinary frequency are proximately due to 
or the result of diabetes mellitus.   The 
claims folder must be made available to 
the examiner.  The examiner must provide 
the reasons and bases for any medical 
opinions given.  If it is not feasible to 
answer a particular question or follow a 
particular instruction, the examiner 
should so indicate and provide an 
explanation.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.

4.   If any benefit sought on appeal 
remains denied, the RO should furnish to 
the Veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



